Opinion by
Oliver, P. J.
A witness for the petitioning company testified that he checked the prices after the shipment m question had been made to see that the values of watch jewels were correctly represented; that many of the items came through at prices higher than on the original order and that the petitioner, when so advised, paid duty on the increased value basis; that at the time of entry the petitioner did not have information indicating that certain other items should have been entered at higher prices than invoiced. From the record presented the court was satisfied that the entry was made w'ithout intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.